UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of Date of report (Date of earliest event reported): October 2, 2009 LIN TV Corp. (Exact Name of Registrant as Specified in Charter) Delaware 001-31311 05-0501252 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) LIN Television Corporation (Exact Name of Registrant as Specified in Charter) Delaware 000-25206 13-3581627 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) Four Richmond Square, Suite200, Providence, Rhode Island 02906 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (401)454-2880 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General
